NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1

 

              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted May 30, 2012
                                      Decided June 4, 2012

                                              Before

                                RICHARD D. CUDAHY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 11‐3636

ESTEBAN ALVAREZ,                                    Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10cv6547
J. ENRIQUEZ, et al.
       Defendants‐Appellees.                        Suzanne B. Conlon
                                                    Judge.

                                            O R D E R

        Esteban Alvarez sued the City of Chicago and two Chicago police officers for false
arrest, excessive force, and malicious prosecution. See 42 U.S.C. § 1983. After a trial, where
Alvarez was represented by counsel, a jury ruled for the defendants.

        Alvarez’s pro se brief on appeal is difficult to understand and may even run afoul of
a Federal Rule of Appellate Procedure because it lacks a statement of facts with citations to
the record. See FED. R. APP. P. 28(a)(7). But based on a liberal construction of his filings,
see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), including his notice of appeal and
reply brief, we understand him to attack the jury’s verdict as contrary to the weight of the
evidence. Alvarez, however, has not supplied a transcript of the trial proceedings to support
his claim, thus leaving us without a basis to evaluate the evidence or meaningfully review
his claim; the claim is therefore forfeited. See FED. R. APP. P. 10(b)(2); Morisch v. United States,
No. 11‐3636                                                                                Page 2

653 F.3d 522, 529 (7th Cir. 2011); RK Co. v. See, 622 F.3d 846, 853 (7th Cir. 2010).

                                                                                       DISMISSED.